Citation Nr: 0217429	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  92-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-operative residuals of a right shoulder dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to July 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and August 1991 rating 
decisions of the Newark, New Jersey Department of Veterans 
Affairs (VA) Regional Office (RO).  In the March 1991 rating 
decision, a rating in excess of 10 percent for bilateral pes 
planus was denied.  A rating in excess of 20 percent for 
post-operative residuals of a right shoulder dislocation was 
denied in the August 1991 rating decision.  

In July 1993, the Board remanded the pes planus and right 
shoulder increased rating claims for further development.  

In a February 1994 rating decision, a 30 percent disability 
rating was granted for bilateral pes planus, effective 
January 17, 1991, the date of receipt of the claim for an 
increased rating.  In an August 1995 rating decision, a 30 
percent disability rating was granted for the right shoulder 
disorder, effective June 24, 1991, the date of receipt of 
the claim for an increased rating.  

In February 1999, the Board denied claims of service 
connection for a right ear hearing loss and an increased 
rating for left ear otitis media and again remanded the pes 
planus and right shoulder claims for further development.






REMAND

In its February 1999 remand, the Board specifically asked 
the RO to adjudicate the inextricably intertwined issue of 
service connection for arthritis of the right shoulder.  
Inasmuch as the RO has not adjudicated that issue, the case 
must be remanded again.  See Stegall v. West, 11 Vet. App. 
268 (1998).  The RO will also be asked to accomplish 
additional necessary development.  In particular, a change 
in the law regarding rating scars has raised the question of 
whether a separate rating for the veteran's post-operative 
scar is warranted.  See Fed. Reg. 49,590 (July 31, 2002) (to 
be codified at 38 C.F.R. § 4.118)

In the February 1999 remand, the Board asked the RO to 
schedule the veteran for an examination by a podiatrist to 
address the specific rating criteria for 30 and 50 percent 
disability ratings for bilateral pes planus.  It appears 
that the veteran was afforded orthopedic examinations in 
September 1999 and May 2002 rather than by a podiatrist and 
neither orthopedic examiner addressed the absence or 
presence of specific symptoms listed in the remand 
(schedular criteria for 30 and 50 percent disability ratings 
for bilateral pes planus).  Thus the examinations did not 
comply with the Board's instructions and corrective action 
should have been taken before the case was returned to the 
Board.  See Stegall, 11 Vet. App. at 271

In view of the above matters, this case must be remanded for 
the following:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2002) are fully 
complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2002).

3.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
any right shoulder or foot symptoms 
since June 2001.  The RO should then 
obtain any medical records not currently 
on file, specifically to include any 
additional records from the East Orange, 
New Jersey, VA Medical Center.  If 
records are not obtained, the veteran 
should be given the notice required 
under the VCAA.

4.  The RO should schedule the veteran 
for an examination by an appropriate 
specialist to determine the current 
manifestations and severity of the post-
operative scar at the right shoulder.  
The veteran's claims folder and a 
separate copy of this remand should be 
made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  The examiner 
should report the current manifestations 
of the scar on the right shoulder, to 
include a measurement of the area of the 
scar in either square inches or 
centimeters.  The examiner should 
indicate whether the scar is deep or 
superficial.  The examiner should also 
note whether the scar causes limited 
motion.  All relevant complaints and 
findings should be reported in detail.  

5.  The veteran should be afforded a 
comprehensive VA examination by a 
podiatrist, if available, or otherwise 
by a qualified physician to determine 
the current manifestations and severity 
of his service-connected bilateral pes 
planus.  The claims folder should be 
made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  Any 
indicated studies, including X-rays, 
should be performed.  The veteran's 
current complaints and the examination 
findings should be reported in detail by 
the examiner.  

The following instructions must be 
brought to the examiner's attention:  
The examiner is asked to review the 
following list of manifestations and for 
each foot indicate the absence or 
presence of each manifestation: (1) 
Marked pronation; (2) extreme tenderness 
of the plantar surfaces of the foot; (3) 
marked inward displacement; (4) severe 
spasm of the tendo achillis on 
manipulation; (5) no improvement with 
use of orthopedic shoes or appliances; 
(6) objective evidence of marked 
deformity, such as pronation or 
abduction; (7) accentuation of pain on 
manipulation and on use of the feet; (8) 
an indication of swelling on use; and 
(9) characteristic callosities.  All 
complaints and findings should be 
reported in detail.  If the examination 
report does not satisfy the Board's 
stated requirements, the RO must take 
corrective action. 

6.  After the development requested 
above has been completed to the extent 
possible, the RO should review the 
record and determine whether another 
orthopedic examination for evaluating 
the post-operative residuals of a right 
shoulder dislocation is warranted.  If, 
and only if, such an examination is 
warranted, the RO should schedule the 
veteran for an examination and generally 
as that the examiner follow the 
directives of action paragraph number 
two of the February 1999 remand.  The 
veteran's claims folder and a separate 
copy of this remand should be made 
available to the examiner, the receipt 
of which should be acknowledged in the 
examination report.  

7.  The RO must adjudicate the issue of 
service connection for arthritis of the 
right shoulder.  If service connection 
is not granted, the veteran must be 
notified of the need to file a notice of 
disagreement if he disagrees.

8.  The RO should readjudicate the 
issues on appeal under a broad 
interpretation of the applicable 
regulations and Court decisions, 
consistent with 38 C.F.R. §§ 4.3 and 
4.7, including 38 C.F.R. §§ 3.321, 4.10, 
4.40, 4.45, 4.59, and DeLuca v. Brown, 8 
Vet. App. 202 (1995), as applicable, and 
with consideration of whether separate 
ratings are warranted for the post-
operative scar and the other post-
operative residuals of a right shoulder 
dislocation.  See Fed. Reg. 49,590 (July 
31, 2002) (to be codified at 38 C.F.R. 
§ 4.118).  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case 
containing all applicable laws and 
regulations not previously included and 
given the opportunity to respond 
thereto.  No action is required of the 
veteran until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


